ALD-231                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1569
                                      ___________

                          SOLOMON MARCELLUS MILLER,
                                                 Appellant

                                             v.

                           PECO EXELON; LYNN R. ZACK;
                         PHILADELPHIA WATER REVENUE;
                         (PGW) PHILADELPHIA GAS WORKS
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                  (D.C. No. 19-cv-00231)
                      District Judge: Honorable Gerald A. McHugh
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 11, 2019

               Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges

                            (Opinion filed: August 20, 2019)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Solomon Miller, a self- represented litigant, filed a complaint and amended com-

plaint in the United States District Court for the Eastern District of Pennsylvania, com-

plaining primarily that the named Defendants are liable to him because they refused to

accept “Government Obligations Remittance Coupons” he had prepared as “tender” for

payment of his utility bills. As the District Court noted, Miller’s logic appears to be based

on, inter alia, his understanding of the Uniform Commercial Code and a belief that “there

is no lawful money.” See Am. Compl. at 3 (ECF No. 10). After granting Miller’s appli-

cation to proceed in forma pauperis (“IFP”), the District Court screened the complaint and

dismissed it as legally frivolous. The court also denied a “Motion Appointing Executors”

that had been filed by Orlando Antonio Acosta, a person who apparently holds a power of

attorney “for beneficiary of the Mr. Miller’s estate.” See Mot. at 1 (ECF No. 5). The court

noted that it was unclear whom Acosta was claiming to represent and that, in any event, he

may not represent Miller given the fact that he is not an attorney.

       Like the District Court, we have an obligation under the IFP screening provisions

to determine if “the action or appeal . . . is frivolous or malicious.”            28 U.S.C.

§ 1915(e)(2)(B)(i). We have determined that there is no merit to this appeal. See Neitzke

v. Williams, 490 U.S. 319, 325 (1989) (explaining that an appeal is frivolous where none

of the legal points has arguable merit). Other than baseless assertions, Miller provides no

factual or legal support for the conclusion that Defendants’ refusal to accept his coupons

as payment for the monies he owes for utility services gives rise to a federal cause of action.

                                              2
Moreover, granting Miller further leave to amend his complaint would have been futile in

this case. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).1 We

thus will dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B)(i).




1
  We likewise find no fault with the District Court’s denial of the “Motion Appointing
Executors.” As the District Court noted, we have previously informed Miller and Acosta
that, because Acosta is not a licensed attorney, he may not represent Miller in federal
court. See Miller v. Burt, 765 F. App’x 834, 836 (3d Cir. 2019).
                                            3